DETAILED ACTION
	This is the first office action for US Application 16/948,010 for a Mobile Electronic Device Stand.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,677,704 to Thelen in view of US 6,243,473 to Azima et al.  Regarding claim 1, Thelen discloses a stand for a mobile electronic device, comprising a front support surface (24) and a rear support surface (28) oriented in an inverted V shape (see figures 1 and 2), with the surfaces angled at an inclined plane and joined along a common edge along an apex (32… see col. 4, lines 1-6) of the inverted V shape.  The front support surface is dimensioned to support a back surface of the mobile electronic device.
Thelen does not disclose an acoustic enhancement panel joined along a side edge of the front support surface and angled forwardly of the surface to reflect an audio signal emitted by a spear of the mobile electronic device forwardly of the stand.  Azima et al. provides a teaching of providing an acoustic enhancement panel (39, 40) along a side edge of a front support surface (130), and angled forwardly (see figure 3) of the front surface to reflect an audio signal emitted by a speaker of the mobile electronic device forwardly of the stand.  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have provided an acoustic enhancement panel along a side edge of the front support surface of Thelen to provide and reflect an audio signal emitted by a speaker of the mobile electronic device forwardly of the stand as taught by Azima et al.  One of ordinary skill in the art would have been motivated to provide a means for transmitting sound from a mobile device supported by the stand of Thelen.
Regarding claim 2, there a front ledge (44) extending along a lower end of the front surface of Thelen.  Regarding claim 3, there is a lip (46) protruding upwardly from the front ledge of Thelen.
Regarding claim 7, Azima et al. discloses the acoustic enhancement panel adjustably joined along the side edge of the support surface (via hinges 34).  Regarding claim 8, Azima et al. discloses the acoustic enhancement panels as adjustable between 5 degrees and 95 degrees (via hinges 34).
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,677,704 to Thelen in view of US 6,243,473 to Azima et al., and in further view of US 1,169,869 to Richards.  Thelen in view of Azima et al. does not disclose a rear ledge that extends along a lower end of the rear support surface or a lip protruding upwardly from the rear ledge.  Richards provides a teaching of providing front and rear ledges (6) with lips (7 and 8) protruding upwardly from the ledges, on respective front (3) and rear (4) surfaces of a inverted V-shaped support stand, to support materials on the front and back of the stand.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have provided a rear ledge and lip on the support stand of Thelen in view of Azima et al, to provide a means to support material on the rear of the stand as taught by Richards.  One of ordinary skill in the art would have been motivated to provide an additional means for supporting material on the stand. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,677,704 to Thelen in view of US 6,243,473 to Azima et al., and in further view of US 1,923,351 to Woodley.  Regarding claim 6, the front support surface and the rear support surface of Thelen are not movably joined along the apex, and the angle of the front support surface and the rear surface is adjustable between 5 degrees and 95 degrees (see col. 4, lines 7-15).  Woodley provides a teaching of providing a hinge (5) at the apex of an inverted V-shaped support stand (see figure 1) to allow the stand to be folded for storage or transport (see figure 2).  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have provided a hinge at the apex of the support stand of Thelen in view of Azima et al., allowing adjustment in a range between 5 and 95 degrees, to allow the stand to be folded for transport or storage as taught by Woodley.  One of ordinary skill in the art would have been motivated to provide a means for folding the stand of Thelen in view of Azima et al. for storage or transport.
 
Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0083953 to Chang
US 6557811 to Burns
US 6760456 to AnnaratoneUS 9226057 to Davis
US 2165255 to Hamilton
US 2015/0335115 to Kim
The above prior art discloses various support stands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632